Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on April 25, 2022

Status of Claims
Amendment of claim 1 is acknowledged.
Claims 1-30 are currently pending and are the subject of this office action.
Claims 1-30 are presently under examination.

Priority
This application is a division of U.S. Patent Application No.16/373,414, filed April 2, 2019, now U.S. Patent No. 11,056,219 which is a division of U.S. Patent Application No. 16/118,001, filed August 30, 2018, now U.S. Patent No. 10,485,778, which is continuation of U.S. Patent Application No. 15/812,821, filed November 14, 2017, now U.S. Patent No. 10,278,932, which is a continuation of U.S. Patent Application No. 15/339,752 filed October 31, 2016, now issued U.S. Patent No. 9,877,941, which claims priority to U.S. Provisional Patent Application No. 62/249,216, filed on October 31, 2015.


Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 112 (Maintained Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention
	Claims 1-30 recite a method for treating retinopathy comprising administering to the patient a composition comprising: a) a therapeutically effective amount of the RXR agonist III and b) a therapeutically effective amount of a thyroid hormone.

2.	The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.

3. 	The state and predictability of the art
Thee prior art does not mention that there is any correlation between retinopathy and demyelination.  There is no mention of any known treatment of retinopathy with either RXR agonists and/or thyroid hormones.  In fact, a search of the entire literature provided no references for the treatment of retinopathy with either RXR agonists or thyroid hormones.
The above articles demonstrate that the art of treating retinopathy in humans is highly unpredictable.

4.	The amount of direction or guidance provided and the presence or absence of working examples
The specification teaches that:
RXR agonists attenuate EAE in mice (see Example 3) or that RXR agonists enhances CNS remyelination in an in vivo model (Example 8) of that an RXR agonist in combination with a thyroid hormone accelerates remyelination in a mouse model (example 9) and some data that correlates the efficacy of RXR agonists in the treatment of MS, AD and PD.  However, none of the above data correlates with the efficacy of treating retinopathy.
Thus, while the specification provides data showing that RXR agonists and thyroid hormones are effective in demyelination in mouse models and in the treatment of MS, AD and PD, the specification appears to be silent on a nexus between this in vitro data and in vivo data and the efficacy of a combination of RXR agonist and thyroid hormone in treating retinopathy.  As such, if there is no correlation then the examples do not constitute working examples.
That is, where physiological activity is concerned (i.e., the claimed method of treatment), one skilled in the art reasonably would not and properly should not accept in vitro results as support for in vivo activity.  Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1216-1217, 18 USPQ2d 1016, 1030 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991) (“we hold that the district court erred in accepting the in vitro data as support for claims containing what has been found to be an in vivo limitation”).  Therefore, to enable one skilled in the art to use a method of treatment in vivo based solely on in vitro testing some evidence correlating in vivo results to in vitro testing at the pertinent time is required.  See In re Brana, 51 F.3d 1560, 1565 USPQ2d 1437, 1442 (Fed. Cir. 1995) (to enable one skilled in the art to use a clinical method based on preclinical testing, the preclinical testing must be shown to be statistically significant) and Cross v. Iizuka, 753 F.2d 1040, 1050-1051, 224 USPQ 739, 747-748 (Fed. Cir. 1985) (preclinical testing activity must at least reasonably correlate to clinical activity to establish utility). 
While it is understood that the absence of working examples should never be the sole reason for rejecting a claim as being broader than an enabling disclosure, the criticality of working examples (i.e. in vivo animal data or in vitro data that correlate with the treatment of schizophrenia) in an unpredictable art, such as the treatment of retinopathy, is required for practice of the claimed invention.

5.	The quantity of experimentation necessary
Because of the known unpredictability of the art (see section 3) and in the absence of experimental evidence commensurate with the claims (see section 4), the skilled in the art will not accept that the administration of a combination of an RXR agonist and a thyroid hormone will be effective in treating retinopathy, as inferred by the claims and contemplated by the specification.
So, determining if any combination of the RXR agonist III and a thyroid hormone will be effective in treating retinopathy, will require experimentation in vitro and in vivo animal models that correlate with the treatment of retinopathy.”.  This is undue experimentation given the limited guidance and direction provided by Applicants.

6.	Conclusion
Accordingly, the inventions of claims 1-30 do not comply with the enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention, a person of ordinary skill in the art would have to engage in undue experimentation with no reasonable expectation of success. 

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Examiner’s response:
None of the data presented by Applicant in the specification nor in the prior art shows any correlation between demyelination and the efficacy in treating retinopathy.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
May 2, 2022.